United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2145
                        ___________________________

                                     Charles Swift

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                        Walmart

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: October 3, 2016
                               Filed: October 6, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Charles Swift appeals the district court’s1 preservice dismissal without
prejudice of his pro se diversity complaint. The court dismissed the complaint after

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
Swift failed to comply with the court’s order to provide evidence of damages
sufficient to invoke diversity jurisdiction. Having carefully considered the record,
and given the without-prejudice nature of the dismissal, we conclude the district court
did not abuse its discretion in dismissing without prejudice.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-